Title: From George Washington to Henry L. Charton, 22 July 1786
From: Washington, George
To: Charton, Henry L.



Sir,
Mount Vernon 22d July 1786

The rude draughts herewith enclosed will, in some degree, comply with your request; because it will shew the shape of the lands about which you have been treating. The Ship by which they are sent, heaving in sight before I had notice of its coming, I could do no more than send them in the unpolished state in which they are now handed to you.
The descriptions & situations of them you already have.
It may not be amiss to repeat, that the price set upon these lands, was on the supposition that the whole were to be taken; if part only is wanted (if I consent to separate them at all) the price by the acre, according to its situation & value, will be encreased; for to be relieved of the trouble of seating them was my principal motive & only inducement to offer them at a price which I conceived to be much under their intrinsic value. I have the honor to be &c.

Go: Washington

